                                         Case 3:16-cv-00236-WHO Document 968 Filed 11/05/19 Page 1 of 4




                                   1

                                   2                                      UNITED STATES DISTRICT COURT

                                   3                                     NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     PLANNED PARENTHOOD                                  Case No. 16-cv-00236-WHO
                                         FEDERATION OF AMERICA, INC., et al.,
                                   6                       Plaintiffs,                       FINAL ORDER ON ADVERSE
                                   7                                                         INFERENCES
                                                  v.
                                   8
                                         CENTER FOR MEDICAL PROGRESS, et
                                   9     al.,
                                                           Defendants.
                                  10

                                  11          Having considered the full record before me, including the testimony to date and the

                                  12   documentary evidence admitted and the arguments of counsel on November 5, 2019, I conclude
Northern District of California
 United States District Court




                                  13   that plaintiffs have made the required substantial need showing required under Doe v. Glanzer and

                                  14   other Ninth Circuit precedent to justify giving the jury a list of specific adverse inferences that

                                  15   they may, but are not required to make, with respect to defendant Newman and third-parties

                                  16   Baxter and Davin.

                                  17          The inferences, identified below, are supported by the questions asked by plaintiffs in the

                                  18   depositions that Newman, Baxter, and Davin refused to answer under the Fifth Amendment. The

                                  19   inferences go to core, disputed issues regarding the defendants’ intent, knowledge, and conduct in

                                  20   this case relevant to the claims arising under federal and the laws of Texas, Colorado, Florida,

                                  21   Maryland, and the District of Columbia, but not relevant to the claims arising solely under

                                  22   California law. Other evidence in this case, including admitted documentary evidence, support the

                                  23   existence of the facts that plaintiffs seek to establish through the inferences. Because of the nature

                                  24   of inferences, generally going to the defendants’ intent and knowledge, the inferences cannot be

                                  25   otherwise adequately established through less burdensome means. There is no unfair prejudice to

                                  26   Newman, Baxter, Davin, or any of the testifying defendants from allowing the inferences

                                  27   identified below.

                                  28          In addition, certain exhibits are admissible. Those exhibits are 22, 26, 28, 30, 39, 47
                                         Case 3:16-cv-00236-WHO Document 968 Filed 11/05/19 Page 2 of 4




                                   1   [redacting reference to Jay Sekulow]. Ex. 20 is not admissible as 403, but the inference is

                                   2   allowed. I will allow plaintiffs to display the admissible exhibits as they choose as relevant to the

                                   3   permissible adverse inferences. Further, there are pleadings that have established certain facts; the

                                   4   plaintiffs may recite them as they choose as relevant to the adverse inferences. Plaintiffs may also

                                   5   use admissions from Newman as identified in Dkt. No. 841, pgs. 4:22-5:15. Plaintiffs may not use

                                   6   any offered stipulations other than those related to authenticity (Dkt. No. 841, pgs. 5:18-6:11),

                                   7   unless plaintiffs identify them to the Court by 7:30 a.m. November 6, 2019. Given Newman’s

                                   8   failure to testify, defendants may not use or reference any of the stipulated facts or admissions of

                                   9   Newman other than those used by plaintiffs.

                                  10          Finally, prior to reading the adverse inferences, I intend to instruct the jury as follows:

                                  11                  The Fifth Amendment of the United States Constitutional affords
                                                      every person the right to decline to answer questions if he or she
                                  12                  believes that the answers may tend to incriminate them. However, in
Northern District of California
 United States District Court




                                                      civil cases, you are permitted, but not required, to draw the inference
                                  13                  that the withheld information would have been unfavorable to the
                                                      defendant.
                                  14
                                                      In this case, defendant Troy Newman exercised his right under the
                                  15                  Fifth Amendment not to incriminate himself and did not answer any
                                                      substantive questions asked by plaintiffs during his deposition.
                                  16                  Accordingly, he will not testify in this trial. For claims based on
                                                      California law, you may not consider that, or speculate about why,
                                  17                  Newman invoked the Fifth Amendment and refused to answer. For
                                                      claims based on federal law, and the laws of Florida, Maryland, and
                                  18                  the District of Columbia, you may make an adverse inference from
                                                      the fact Newman invoked the Fifth Amendment and refused to answer
                                  19                  questions.
                                  20                  Any inference you may draw should be based upon all of the facts and
                                                      circumstances in this case as you may find them
                                  21

                                  22          The adverse inferences as to Troy Newman are as follows:

                                  23   NEWMAN 1. Troy Newman co-authored the book “Their Blood Cries Out,” which reflects his
                                  24   beliefs that “...the United States government has abrogated its responsibility to deal properly with
                                       the blood-guilty” and that “This responsibility rightly involves executing convicted murderers,
                                  25   including abortionists, for their crimes in order to expunge bloodguilt from the land and people.”

                                  26   NEWMAN 2. Troy Newman and his organization Operation Rescue operate the website
                                       “AbortionDocs.org,” which publicizes the names, photographs and business addresses of abortion
                                  27
                                       providers, including Dr. Deborah Nucatola and Dr. Mary Gatter.
                                  28
                                                                                         2
                                         Case 3:16-cv-00236-WHO Document 968 Filed 11/05/19 Page 3 of 4



                                       NEWMAN 3. Troy Newman understood that one of CMP’s goals was to end abortion, and to
                                   1   defund and shut down Planned Parenthood.
                                   2
                                       NEWMAN 5. Troy Newman understood that CMP’s plan was to conduct creative, scenario-
                                   3   based “gotcha” stings, that would include undercover videos of Planned Parenthood abortion
                                       providers.
                                   4
                                       NEWMAN 6. Troy Newman suggested to David Daleiden that they communicate through an
                                   5
                                       anonymous e-mail address that only they would know about in order to hide their communications
                                   6   about CMP and the Human Capital Project.

                                   7   NEWMAN 7. Troy Newman had an integral role in CMP and the Human Capital Project since its
                                       origin in 2013, including advising David Daleiden, providing consultation services and material
                                   8   support for the Human Capital Project, and claiming to direct the Project.
                                   9
                                       NEWMAN 9. Troy Newman was the co-author of the book “Abortion Free.” In the book,
                                  10   Newman discusses elaborate “sting” operations against abortion providers, in which a team goes
                                       into clinics with hidden video cameras to record clinic workers and abortion providers. Newman’s
                                  11   described this type of “hoax scenario” that requires “a team that is good at role-playing as well as
                                       specialized video cameras that are undetectable during the personal interview.” He understood that
                                  12   the same methods and strategies were being used by David Daleiden, Susan Merritt, and Adrian
Northern District of California
 United States District Court




                                       Lopez in recording Plaintiffs’ doctors and staff.
                                  13

                                  14   NEWMAN 10. Troy Newman understood that BioMax was created as a front organization to
                                       provide a cover story to allow Daleiden, Merritt, and Lopez to tape Plaintiffs’ doctors and staff.
                                  15
                                       NEWMAN 11. Troy Newman understood that Daleiden, Merritt, and Lopez lied about BioMax
                                  16   so they could tape Plaintiffs’ doctors and staff without raising suspicions.
                                  17
                                       NEWMAN 12. Troy Newman knew that David Daleiden, Susan Merritt, Annamarie Bettisworth,
                                  18   and Brianna Baxter were using false names in order to infiltrate conferences of abortion providers
                                       because they would not get in using their real names.
                                  19
                                       NEWMAN 13. Troy Newman knew that the CMP actors posing as BioMax employees carried
                                  20   concealed video cameras and taped Planned Parenthood doctors and staff.
                                  21
                                       NEWMAN 14. Troy Newman knew that the Planned Parenthood employees who were taped by
                                  22   the people paid by CMP were not told that they were being taped.

                                  23   NEWMAN 15. Troy Newman knew that CMP planned to create short videos to be posted online
                                       containing portions of the footage that was recorded surreptitiously, and Newman previewed those
                                  24   videos before they were released.
                                  25
                                       NEWMAN 16. Troy Newman’s motive and intent in participating in CMP and the Human
                                  26   Capital Project were to “finish off Planned Parenthood and end abortion within a few years,”
                                       “defund[]” Planned Parenthood, “tak[e] down their empire,” and to “destroy their death machine.
                                  27
                                               Prior to reading the adverse inferences as to Baxter and Davin, I intend to instruct the jury
                                  28
                                       as follows:
                                                                                         3
                                         Case 3:16-cv-00236-WHO Document 968 Filed 11/05/19 Page 4 of 4




                                   1                  If a witness who asserts the Fifth Amendment is associated closely
                                                      enough with a defendant, you may, but are not required to, draw an
                                   2                  adverse inference against the defendant. Whether a witness is
                                                      sufficiently closely associated depends on the entire circumstances of
                                   3                  his or her relationship with the defendant.
                                   4                  In this case, non-parties Brianna Baxter and Annamarie Bettisworth
                                                      Davin exercised their rights under the Fifth Amendment not to
                                   5                  incriminate themselves in response to deposition questions and will
                                                      not testify in this trial.
                                   6
                                                      If you determine these non-parties are associated closely enough with
                                   7                  a defendant, you may, but are not required to, draw an adverse
                                                      inference against the defendant. For claims based on California law,
                                   8                  you may not consider that, or speculate about why, Baxter or Davin
                                                      invoked the Fifth Amendment and refused to answer. For claims
                                   9                  based on federal law, and the laws of Florida, Maryland, and the
                                                      District of Columbia, you may make an adverse inference from the
                                  10                  fact that Baxter or Davin invoked the Fifth Amendment and refused
                                                      to answer questions.
                                  11

                                  12          The adverse inferences as to Baxter and Davin are as follows:
Northern District of California
 United States District Court




                                  13   BAXTER 1. Brianna Baxter has been involved in pro-life activities since high school, including
                                       with the Survivors of the Abortion Holocaust, who describes itself as “boots on the ground on the
                                  14   front lines of the battle to save the preborn babies of America.”
                                  15
                                       BAXTER 2. Brianna Baxter used her fake identity and backstory to infiltrate conferences
                                  16   because she believed it was necessary to get people to trust and talk to her.

                                  17   DAVIN 1. Annamarie Bettisworth Davin has a long history of pro-life activism, including
                                       participation in Live Action and Survivors of the Abortion Holocaust, which believes that
                                  18   “abortion in all of its forms is evil.”
                                  19
                                       DAVIN 2. Annamarie Bettisworth Davin’s goal in working for CMP was to harm Planned
                                  20   Parenthood.

                                  21   DAVIN 3. Annamarie Bettisworth Davin used a false identity to gain entry to and videotape at a
                                       NAF conference that required identification.
                                  22
                                       DAVIN 4. Annamarie Bettisworth Davin provided false information, including the BioMax
                                  23
                                       brochure, to gain the trust of Planned Parenthood employees to further her goal of ending abortion.
                                  24          IT IS SO ORDERED.
                                  25   Dated: November 5, 2019
                                  26
                                  27                                                               William H. Orrick
                                                                                                   United States District Judge
                                  28
                                                                                        4
